FILED
                              NOT FOR PUBLICATION                           MAR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



YENI MENJIVAR-HERCULES and                       No. 10-70344
URIEL MENJIVAR-HERCULES,
                                                 Agency Nos. A098-119-377
               Petitioners,                                  A098-119-378

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY and BYBEE, Circuit Judges.

       Petitioners Yeni Menjivar-Hercules and her brother Uriel Menjivar-

Hercules, natives and citizens of El Salvador, petition for review of a Board of

Immigration Appeals order dismissing their appeal from an immigration judge’s




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying their application for withholding of removal.1 We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

      Substantial evidence supports the Board’s denial of withholding of removal

because petitioners failed to show they were subject to conduct rising to the level

of persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003)

(holding unfulfilled threats and an incident of physical violence did not establish

past persecution).

      Substantial evidence also supports the Board’s denial of withholding of

removal because petitioners failed to show that gang members threatened them on

account of a protected ground. Their fear of future persecution based on an actual

or imputed anti-gang or anti-crime opinion is not on account of the protected

ground of either membership in a particular social group or political opinion.

Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008); see Ochave v. INS, 254 F.3d 859,

865 (9th Cir. 2001) (“Asylum generally is not available to victims of civil strife,

unless they are singled out on account of a protected ground.”) Likewise,




      1
         Petitioners conceded their asylum application was untimely and did not
request relief under the Convention Against Torture.

                                           2                                     10-70344
perceived wealth is not a protected ground. Delgado-Ortiz v. Holder, 600 F.3d

1148, 1151-52 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                        3                                  10-70344